Name: Commission Regulation (EC) No 687/94 of 28 March 1994 fixing the sluice-gate prices and levies for pigmeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29 . 3. 94 Official Journal of the European Communities No L 84/5 COMMISSION REGULATION (EC) No 687/94 of 28 March 1994 fixing the sluice-gate prices and levies for pigmeat THE COMMISSION OF THIi EUROPEAN COMMUNITIES, therefore the sluice-gate prices must be maintained unchanged until 30 June 1994 ; Having regard to the Treaty establishing the European Community, Whereas, when the levies applicable from 1 October, 1 January and 1 April are being fixed, trends in world market prices for feed grain should be taken into account only if at the same time a new sluice-gate price is being fixed :Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organization of the market in pigmeat ('), as last amended by Regulation (EEC) No 1249/89 (2), and in particular Articles 8 and 12 (1 ) thereof, Whereas, since a new sluice-gate price has not been fixed, the levies must remain unchanged ; Whereas sluice-gate prices and levies for the products specified in Article 1 (1 ) of Regulation (EEC) No 2759/75, must be fixed in advance for each quarter in accordance with the methods of calculation laid down in Commis ­ sion Regulation (EEC) No 1611 /90 of 15 June 1990 fixing the sluice-gate prices and levies on pigmeat (3); Whereas, in the case of pigmeat products, in respect of which the rate of duty has been bound within GATT, the levies should be limited to the amounts resulting from that binding ; Whereas, since sluice-gate prices and levies for pigmeat were last fixed by Commission Regulation (EC) No 3583/93 (4), for the period 1 January to 31 March 1994, they must be fixed anew for the period 1 April to 30 June 1994 ; whereas such prices and levies should in principle be fixed by reference to feed grain prices for the period 1 October 1993 to 28 February 1994 ; Whereas, by Council Regulation (EEC) No 3834/90 of 20 December 1990 reducing for 1991 the levies on certain agricultural products originating in developing countries Q, as last amended by Regulation (EC) No 3668/93 (8), and Council Regulation (EEC) No 715/90 (9) on the arrangements applicable to agricul ­ tural products and certain goods resulting from the processing of agricultural products originating in the African, Caribbean and Pacific States (ACP States) as last amended by Regulation (EC) No 235/94 (10), special import arrangements were introduced involving a reduc ­ tion to 50 % in levies within the framework of fixed amounts or annual quotas, in particular for certain pigmeat products ; Whereas, when the sluice-gate price applicable from 1 October, 1 January and 1 April is being fixed, trends in world market prices for feed grain are to be taken into account only if the value of the quantity of feed grain required varies by at least a specified minimum in rela ­ tion to that used in calculating the sluice-gate price for the preceding quarter ; whereas this minimum was fixed by Council Regulation (EEC) No 2766/75 (*), as last amended by Regulation (EEC) No 3906/87 (6), at 3 % ; Whereas, pursuant to Article 101 ( 1 ) of Council Decision 91 /482/EEC of 25 July 1991 on the association of the overseas countries and territories with the European Economic Community (u), no levies shall apply on imports of products originating in the overseas countries and territories ; Whereas the value of the quantity of feed grain varies by less than 3 % from that used for the preceding quarter ; (') OJ No L 282, 1 . 11 . 1975, p. 1 . (2) OJ No L 129, 11 . 5. 1989, p. 12. (3) OJ No L 152, 16 . 6. 1990, p. 18 . 0 OJ No L 370, 31 . 12. 1990, p. 121 . (8) OJ No L 338, 31 . 12. 1993, p. 22. 0 OJ No L 84, 30. 3 . 1990, p. 85. H OJ No L 30, 3 . 2. 1994, p. 12. (") OJ No L 263, 19 . 9 . 1991 , p. 1 . (4) OJ No L 326, 28 . 12. 1993, p. 29 . (j OJ No L 282, 1 . 11 . 1975, p. 25. (j OJ No L 370, 30. 12. 1987, p. 11 . No L 84/6 Official Journal of the European Communities 29. 3 . 94 Interim Agreement on trade and trade-related matters between the Community and Romania (10), signed in Brussels on 1 February 1993, entered into force on 1 May 1993 ; whereas the said Agreements provide for a reduc ­ tion in the import levy for meat of domestic swine, fresh, chilled or frozen, falling within CN codes 0203, 1601 00 and 1 602 within certain quantity limits ; whereas Commission Regulation (EC) No 238/94 (n) lays down detailed rules for applying the arrangements provided for in these agreements as regards pigmeat ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, Whereas Council Regulations (EC) No 3491 /93 (') and (EC) No 3492/93 (2), on certain procedures for applying the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Republics of Hungary and Poland, of the other part, and Council Regulation (EEC) No 520/92 of 27 February 1992 on certain rules for applying the Interim Agreement on trade and trade ­ related matters between the European Economic Commu ­ nity and the European Coal and Steel Community, of the one part, and the Czech and Slovak Federal Republic, of the other part (3), as last amended by Regulation (EEC) No 2235/93 (4), and in particular Article 1 thereof intro ­ duce arrangements for reducing import levies on certain products ; whereas Commission Regulation (EEC) No 2698/93 (*), as amended by Regulation (EC) No 3560/93 (6), lays down detailed rules for applying the arrangements provided for in these agreements as regards pigmeat ; Whereas, in addition, account must be taken of Decision 94/ 1 /ECSC, EC of the Council and Commission Q, concerning the conclusion of the Agreements on the European Economic Area, between the European Community, the European Coal and Steel Community and their Member States, on the one hand, and Austria, Finland, Iceland, Norway, Sweden and Liechtenstein, on the other hand, hereafter referred to as the 'EEA Agree ­ ment' ; whereas the Bilateral Agreements on agriculture between the Community, on the one hand, and Austria and Finland, on the other hand, enter into force at the same time as the EEA Agreement ; whereas Commission Regulation (EC) No 3580/93 (8) lays down detailed rules for the application of the import arrangements for these products originating in Austria and Finland ; HAS ADOPTED THIS REGULATION : Article 1 1 . For the period 1 April to 30 June 1994 the sluice-gate prices and the levies provided for in Articles 12 and 8 respectively of Regulation (EEC) No 2759/75 for the products specified in Article 1 ( 1 ) of that Regulation shall be as shown in the Annex. 2. Provided that, in the case of products falling within CN codes 0206 30 21 , 0206 30 31 , 0206 41 91 , 0206 49 91 , 1501 00 11 , 1601 00 10, 1602 10 00, 1602 20 90 or 1602 90 10, in respect of which the rate of duty has been bound within GATT, the levy shall not exceed the amount resulting from that binding. Whereas the Interim Agreement on trade and trade ­ related matters between the Community and the Republic of Bulgaria (9), signed in Brussels on 8 March 1993, entered into force on 31 December 1993 : whereas the Article 2 This Regulation shall enter into force on 1 April 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 March 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 319, 21 . 12. 1993, p. 1 . O OJ No L 319, 21 . 12. 1993, p. 4. O OJ No L 56, 29 . 2. 1992, p. 9 . (4) OJ No L 200, 10 . 8 . 1993, p. 5 . 0 OJ No L 245, 1 . 10 . 1993, p. 80. (6) OJ No L 324, 24. 12. 1993, p. 42. O OJ No L 1 , 3 . 1 . 1994, p. 1 . O OJ No L 323, 23. 12. 1993, p. 2. (8) OJ No L 326, 28 . 12. 1993, p . 16. ( 10) OJ No L 81 , 2. 4. 1993, p. 2. (") OJ No L 30, 3 . 2. 1994, p. 16. 29. 3 . 94 Official Journal of the European Communities No L 84/7 ANNEX to the Commission Regulation of 28 March 1994 fixing the sluice-gate prices and levies on pigmeat CN code Sluice-gate price(ECU/ 100 kg) Amount of levies (ECU/ 100 kg) (  ') Conventional rate of duty bound within GATT (%) 0103 91 10 70,82 41,16  0103 92 11 60,23 35,00  0103 92 19 70,82 41,16 (4)  0203 11 10 92,10 53,52 (4) (5) (6)  0203 12 11 133,55 77,60 (4)(5)(6)  0203 12 19 1 03,1 5 59,94 (4) (*) f)  0203 19 11 1 03,1 5 59,94 (4) (s) (6)  0203 19 13 149,20 86,70 (4) 0 (6)  0203 19 15 80,13 46,56 (4) 0 (6)  0203 19 55 149,20 86,70 (4) (5) (6)  0203 19 59 149,20 86,70 (4) ( 5) (6)  0203 21 10 92,10 53,52 (4) 0 ( «)  0203 22 11 133,55 77,60 (4) (5) (6)  0203 22 19 103,15 59,94 (4) (5) (6)  0203 29 1 1 1 03,1 5 59,94 (4) 0 (6)  0203 29 13 149,20 86,70 (') (4) (*) (6)  0203 29 15 80,13 46,56 (4)(5)(6)  0203 29 55 149,20 86,70 (') (4) 0 (6)  0203 29 59 149,20 86,70 (4) (5) (6)  0206 30 21 111,44 64,76 7 0206 30 31 81,05 47,10 4 0206 41 91 111,44 64,76 7 0206 49 91 81,05 47,10 4 0209 00 11 36,84 21,41  0209 00 19 40,52 23,55  0209 00 30 22,10 12,84  0210 11 11 133,55 77,60 (') C) .  0210 11 19 103,15 59,94 (4)  0210 11 31 259,72 1 50,92 (4) (5)  0210 11 39 204,46 11 8,81 (4)  0210 12 11 80,13 46,56 0 (4)  0210 12 19 133,55 77,60 (4)(5)  0210 19 10 117,89 68,50 (4)  0210 19 20 128,94 74,93 (4)  0210 19 30 103,15 59,94 (4)  0210 19 40 149,20 86,70 (&lt;)(4)  0210 19 51 149,20 86,70 (4)  0210 19 59 149,20 86,70 (4)  0210 19 60 204,46 118,81 (4)  0210 19 70 256,96 149,32 (4)  0210 19 81 259,72 150,92 (4)(5)  0210 19 89 259,72 1 50,92 (4)  0210 90 31 111,44 64,76  0210 90 39 81,05 47,10  1501 00 11 29,47 17,13 3 1501 00 19 29,47 17,13  1601 00 10 128,94 1 12,76 (2) 24 1601 0091 216,44 165,19 (') (2) (4) (5) (6)  No L 84/8 Official Journal of the European Communities 29 . 3. 94 CN code Sluice-gate price(ECU/100 kg) Conventional rate of duty bound within GAIT (%) Amount of levies (ECU/ 100 kg) (3) 1601 00 99 147,36 1 10,70 OOOOO  160210 00 103,15 64,07 26 1602 20 90 119,73 109,53 25 1602 41 10 225,65 177,99 (4)(6)  1602 42 10 188,81 142,77 (4)(6)  1602 49 11 225,65 179,53 (4)(6)  160249 13 188,81 1 28,64 (4)(6)  160249 15 188,81 1 30,29 (') (4) (6)  1602 49 19 124,34 90,35 (') (4) (6)  1602 49 30 103,15 76,37 (4)(6)  1602 49 50 61,71 56,39 (4)(6)  1602 90 10 119,73 90,84 26 1602 90 51 124,34 88,54  1902 20 30 61,71 48,73  (') The levy on products originating in the developing countries and listed in the Annex to Regulation (EEC) No 3834/90 is reduced by 50 % within the limits of the fixed amounts referred to in that Annex. (2) The levy on products originating in the ACP and listed in Article 8 of amended Regulation (EEC) No 715/90 reduced by 50 % within the limits of the quotas referred to in that Regulation. (3) No levy applies to OCT originating products according to Article 101 ( 1 ) of Decision 91 /482/EEC. (4) For products imported from Poland, Hungary and the Czech and Slovak Republics, the levy applicable is restricted within the conditions provided for in Regulation (EEC) No 2698/93 . (*) For products imported from Austria or Finland, the levy applicable is restricted within the conditions provided for in Regulation (EC) No 3580/93. (*) For products imported from Bulgaria and Romania, the levy applicable is restricted within the conditions provided for in Regulation (EC) No 234/94. NB : The CN codes and the footnotes are defined in amended Commission Regulation (EEC) No 2658/87.